Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11, 13-15, 17-20, 23 and 27-29 in the reply filed on 01/26/22 is acknowledged. After reviewing said elected claims, which are all drawn to particulate water-absorbing agents, the examiner has decided that a further restriction is warranted because independent claims 11 and 13 read on patentable distinct particulate water-absorbing agents which was not appreciated at the time of the first written restriction.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 11, 15, 17-20, 23 and 27-29, drawn to a particulate water-absorbing agent.
Group II, claim(s) 13-15, 10, 23 and 28-29 drawn to a particulate water-absorbing agent.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. 
The special technical feature of Group I claims (claim 11 is independent) is property (2) which reads as followed: “an absorbent performance index (API) of 150 or less, the absorbent performance index (API) being expressed by the following formula: Absorbent performance index (APD = First absorption time [sec] x Second absorption time [sec] x Third absorption time [sec] x Re-wet [g] / 1000.”
The special technical feature of Group II claims (claim 13 is independent) is property (2) which reads as followed: “a new absorbent performance index (nAPI) of 240 or less, the new absorbent performance index (nAPI) being expressed by the following formula: New absorbent performance index (nAPI) = Second absorption time [sec] x Third absorption time [sec] x Re-wet [g] / 10.”
NOTE: Certain claims (i.e. 15, 20, 23 and 28-29) are grouped within both Groups I and II because they are dependent on both independent claims 11 and 13 at the same time. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764